Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into this 12th day of January, 2006 to be effective as of the 16th day
of October, 2005, by and between CompuCredit Corporation, a Georgia corporation
(“CompuCredit”), and J.Paul Whitehead III, an individual resident of the State
of Georgia (“Employee”).

 

WITNESSETH:

 

WHEREAS, in consideration of, among other things, CompuCredit’s reappointing
Employee to the position of Chief Financial Officer, Employee has agreed to
devote his full working time to the business efforts of CompuCredit; and

 

WHEREAS, the parties hereto desire to amend and restate that certain Employment
Agreement, dated as August 29, 2002 (the “Original Agreement”), in its entirety
to set forth the terms and conditions of Employee’s continued employment with
CompuCredit;

 

NOW, THEREFORE, for and in consideration of the Employee’s employment with
CompuCredit and the premises and the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, CompuCredit and Employee hereby agree as
follows:

 

1. Relationship Re-established. Upon the terms and subject to the conditions of
this Agreement, CompuCredit hereby employs Employee to serve as the Chief
Financial Officer of CompuCredit, and, as such, Employee shall direct and manage
the financial affairs of CompuCredit and shall have such other executive level
powers and duties as shall be otherwise conferred on him by CompuCredit’s Board
of Directors or Chief Executive Officer consistent with those generally
associated with that position (collectively, the “Services”). Employee shall
perform the Services at the direction of CompuCredit’s Chief Executive Officer.
Employee hereby agrees to devote 100% of his business time, attention, energy
and skill exclusively to performing his obligations and duties hereunder and to
engage in no business activities other than the performance of his obligations
and duties hereunder, except for those specific activities as the Chief
Executive Officer or Board of Directors of CompuCredit shall approve in advance
in writing; provided, however, that nothing herein contained shall restrict or
prevent Employee from personally and for his own account owning and dealing in
stocks, bonds, securities, real estate, commodities, or other investment
properties for his own benefit or the benefit of his family. Further, nothing
herein contained shall restrict or prevent Employee from serving on the Board of
Directors of a non-profit entity or any entity that the Chief Executive Officer
approves of in writing. Employee shall perform his obligations and duties
hereunder diligently, faithfully and to the best of his abilities and, in doing
so, shall comply with applicable CompuCredit policies and procedures. If there
is any conflict between such policies and procedures and this Agreement, this
Agreement shall control.



--------------------------------------------------------------------------------

2. Term; Termination.

 

2.1 Term of Employment. The term of Employee’s employment under this Agreement
shall commence on the 16th day of October 2005 and shall continue for an initial
term (the “Initial Term”) of three (3) years from that date, unless sooner
terminated in accordance with Section 2.2. Upon expiration of the Initial Term,
Employee’s term of employment shall be automatically extended month by month
upon the same terms and conditions contained herein until terminated in
accordance with Section 2.2. The Initial Term and any additional period of time
Employee is employed by CompuCredit thereafter shall be collectively referred to
as the “Term.”

 

2.2 Termination of Employment.

 

(a) This Agreement shall automatically and immediately terminate upon the death
of Employee.

 

(b) Either party may terminate this Agreement upon the Complete Disability of
Employee. “Complete Disability”, as used herein, shall mean the inability of
Employee by reason of any physical or mental impairment to perform fully and
effectively, as determined in the reasonable judgment of a competent physician
selected in good faith by CompuCredit, the Services on a full time basis for an
aggregate of 90 days in any period of 180 consecutive days.

 

(c) In addition to any other rights or remedies available to CompuCredit,
CompuCredit may, in its sole discretion, terminate Employee’s employment for
Cause effective immediately upon delivery of written notice to Employee. In this
Agreement, “Cause” means the reasonable, good faith determination of a majority
of the members of CompuCredit’s Board of Directors that:

 

(i) (A) Employee has committed an act constituting fraud, deceit or intentional
material misrepresentation with respect to CompuCredit or any client, customer
or supplier of CompuCredit; (B) Employee has embezzled funds or assets from
CompuCredit or any client or customer of CompuCredit; (C) Employee has engaged
in willful misconduct or gross negligence in the performance of the Services;
(D) Employee has failed to comply in a material way with any of the terms of
Section 1 or Section 9 hereof;

 

(ii) Employee has breached or defaulted in the performance of any other material
provision of this Agreement and has not cured such breach or default to
CompuCredit’s reasonable satisfaction within thirty (30) days after receiving
notice thereof; or

 

(iii) Employee’s conduct is materially detrimental to the reputation of
CompuCredit which Employee has not cured (if such conduct is curable in
Employer’s reasonable opinion) to CompuCredit’s reasonable satisfaction within
ten (10) days after receiving notice thereof.

 

2



--------------------------------------------------------------------------------

(d) In addition to any other rights or remedies available to Employee, Employee
may, in its sole discretion, terminate Employee’s employment for Good Reason
effective immediately upon delivery of written notice to CompuCredit. In this
Agreement, “Good Reason” shall mean the occurrence of any one of the following
events:

 

(i) The nature, extent and amount of coverage under CompuCredit’s Directors and
Officers, Errors and Omissions insurance policy decreases to a level that is
below what would be reasonable and customary (other than due to the actions of
Employee), provided however, that such coverage shall not be below a minimum
threshold of $25,000,000;

 

(ii) Employee’s status or role within CompuCredit is demoted in any of the
following ways:

 

(A) Employee no longer maintains the title of Chief Financial Officer of
CompuCredit;

 

(B) Employee retains the title of Chief Financial Officer but is not held out by
CompuCredit either internally and/or externally as the principal or chief
financial officer of CompuCredit responsible for the financial matters of
CompuCredit;

 

(C) a material diminution in the scope and nature of Employee’s duties and
responsibilities or the assignment of duties and responsibilities inconsistent
with those generally associated with the chief financial officer position;

 

(D) Employee no longer reports directly to the Chief Executive Officer of
CompuCredit; or

 

(E) a reduction by CompuCredit of Employee’s base annual salary, incentive
compensation or a material reduction of Employee’s benefits (taken as a whole)
as in effect immediately prior to such reduction.

 

(iii) CompuCredit’s requirement that Employee be based anywhere other than
Metropolitan Atlanta, Georgia. CompuCredit shall be deemed to have required
Employee to be based somewhere other than Metropolitan Atlanta, Georgia if the
Employee is required to spend more than two days per week on a regular basis at
a business location not within the Atlanta, Georgia metropolitan area.

 

(iv) the failure of a successor of CompuCredit to assume in writing this
Agreement contemporaneously to becoming a successor of CompuCredit; or

 

(v) CompuCredit has breached or defaulted in the performance of any

 

3



--------------------------------------------------------------------------------

material provision of this Agreement and has not cured such breach or default to
Employee’s reasonable satisfaction within thirty (30) days after receiving
notice thereof.

 

(e) The date on which Employee’s employment expires or terminates for any reason
is referred to herein as the “Termination Date.”

 

3. Compensation.

 

(a) During the Term, CompuCredit shall pay Employee as compensation for the
Services an annual salary as set forth on Exhibit A hereto and incorporated
herein by reference. Such compensation shall be payable in substantially equal
bi-weekly installments or in such other installments or at such other intervals
as may be the policy of CompuCredit from time to time, and shall be subject to
such deductions and withholdings as are required by law or policies of
CompuCredit in effect from time to time. Employee’s salary per annum may from
time to time be increased but not decreased. CompuCredit shall review Employee’s
compensation hereunder at least on an annual basis.

 

(b) On November 5, 2005, CompuCredit shall grant to Employee restricted common
stock with a grant date value of $500,000. Subject to Employee’s attainment of
goals to be mutually established annually in advance between CompuCredit and
Employee, CompuCredit shall make further restricted common stock grants on
November 5, 2006 and November 5, 2007, each of which shall have grant date
values equal to $500,000. Each of these restricted common stock grants shall
vest entirely on the third anniversary of their respective grant dates, provided
that on each respective vesting date Employee is an employee of CompuCredit.
Each restricted common stock grant shall be evidenced by a written agreement in
CompuCredit’s customary form, modified as necessary to provide for vesting upon
any CompuCredit change of control and for any other provisions of this
Agreement.

 

(c) Notwithstanding anything to the contrary herein, if this Agreement is
terminated by CompuCredit for Cause or by Employee without Good Reason (except
in the case of death or Complete Disability of Employee), CompuCredit shall be
released of its obligation to pay further compensation or benefits to Employee
as set forth in this Agreement and any restricted stock grants and options which
have not been granted or have not vested shall neither be granted nor become
vested; provided, however, that Employee shall be entitled to receive (i) any
salary already earned under Section 3(a) above, and (ii) a portion of any
previously agreed upon bonus (prorated based upon full months worked by
Employee) for any fiscal year in which Employee worked for CompuCredit for at
least six (6) months; provided, further, that in the case of a termination of
employment by Employee without Good Reason (except in the case of death or
Complete Disability of Employee), Employee shall have two (2) months after the
Termination Date to exercise any then vested stock options held by Employee.

 

(d) If this Agreement terminates as a result of the Complete Disability of
Employee, CompuCredit shall be released of its obligation to pay further
compensation or benefits to Employee as set forth in this Agreement and any
restricted stock grants or options

 

4



--------------------------------------------------------------------------------

which have not been granted shall neither be granted nor become vested;
provided, however, that Employee shall be deemed to be One Hundred Percent
(100%) vested in all restricted stock, provided, further, that Employee shall be
entitled to receive (i) his salary under Section 3(a) above for a period of
three (3) months, (ii) a portion of any previously agreed upon bonus (pro rated
based upon full months worked by Employee) for any fiscal year in which Employee
worked for CompuCredit for at least six (6) months and (iii) the ability to
exercise any then vested options held by Employee for a period of six (6) months
after the Termination Date.

 

(e) If this Agreement terminates as a result of the death of Employee,
CompuCredit shall be released of its obligation to pay further compensation or
benefits to Employee as set forth in this Agreement and any restricted stock
grants or options which have not been granted shall neither be granted nor
become vested; provided, however, that Employee shall be deemed to be One
Hundred Percent (100%) vested in all restricted stock, provided, further, that
Employee (or his estate, as applicable) shall be entitled to receive (i) any
salary already earned under Section 3(a) above, (ii) a portion of any previously
agreed upon bonus (pro rated based upon full months worked by Employee) for any
fiscal year in which Employee worked for CompuCredit for at least six (6) months
and (iii) the ability to exercise any then vested options held by Employee for a
period of six (6) months after the Termination Date.

 

(f) Notwithstanding anything to the contrary herein, if CompuCredit terminates
this Agreement or Employee’s employment for any reason other than for Cause or
if Employee terminates this Agreement or resigns for Good Reason, Employee shall
be entitled to receive (i) his then current base salary for the greater of the
remainder of the Initial Term or, twelve (12) months from the Termination Date
plus (ii) an amount equal to the largest cash bonus received by Employee during
the Term of this Agreement and prior to the Termination Date. The Employee shall
not be obligated in any way to mitigate CompuCredit’s obligations to him under
this Section and any amounts earned by Employee subsequent to his termination of
employment shall not serve as an offset to the severance payments due him by
CompuCredit under this Section. Further, Employee shall be deemed to be One
Hundred Percent (100%) vested in all restricted stock, stock options and benefit
plans maintained by CompuCredit, and shall have up to one year after the
Termination Date to exercise any stock option or other similar equity-based
compensation arrangements; provided, however, that any restricted stock grants
or options which have not been granted as of the Termination Date shall neither
be granted nor become vested. Payments under this Section are in addition to and
not in lieu of any benefits under the other benefit programs of CompuCredit.
Without limiting the foregoing, to the extent permitted by law, the CompuCredit
shall continue the medical, disability and life insurance benefits which
Executive was receiving at the time of termination for a period of twenty-four
(24) months after termination of employment or, if earlier, until Employee has
commenced employment elsewhere and becomes eligible for participation in the
medical, disability and life insurance programs, if any, of his successor
employer. Coverage under CompuCredit’s medical, disability and life insurance
programs shall cease with respect to each such program as Employee becomes
eligible for the medical, disability and life insurance programs, if any, of his
successor employer. CompuCredit shall thereafter have no other obligation or
liability to Employee under this Agreement.

 

5



--------------------------------------------------------------------------------

4. Vacation. Employee shall be entitled to such number of weeks of paid vacation
in each calendar year of the Term as is provided in, and in accordance with,
CompuCredit’s policies in effect from time to time for management employees.

 

5. Benefits. Employee and, as applicable, Employee’s family, shall also have the
right to participate in any employee benefit plans or other fringe benefits
adopted by CompuCredit for its officers and/or other key management employees or
as a part of CompuCredit’s regular compensation structure for its employees,
including plans (to the extent offered) providing group hospitalization,
medical, dental, accidental death and disability and long-term disability income
replacement insurance benefits and any retirement income, capital accumulation,
deferred compensation and incentive compensation plans, but only if and to the
extent provided from time to time in such executive benefits plans and for so
long as CompuCredit provides or offers such benefit plans. Notwithstanding the
foregoing, the Employee acknowledges that the restricted common stock that may
be granted pursuant to Section 3 hereof, if actually granted, is in lieu of any
options or other stock-based compensation for which Employee may otherwise be
eligible between October 16, 2005 and November 5, 2007.

 

6. Reimbursement for Expenses. CompuCredit shall reimburse Employee for
reasonable out-of-pocket expenses incurred by Employee in connection with the
performance of the Services hereunder for travel, entertainment and other
miscellaneous expenses to the extent such expenses are consistent with
CompuCredit’s reimbursement policy as the same shall be in effect from time to
time. Additionally, CompuCredit shall reimburse Employee for reasonable
out-of-pocket expenses incurred by Employee associated with Employee’s efforts
to maintain those continuing professional education requirements of his license
in the State of Georgia to practice as a Certified Public Accountant, as well as
those professional association dues, licensure fees, and business license
payments incurred by Employee in connection with his status as a Certified
Public Accountant. Reimbursement shall be made only against an itemized list of
such expenses submitted to CompuCredit by Employee within thirty (30) days after
being incurred, and, to the extent requested by CompuCredit, receipts and
invoices evidencing such expenses.

 

7. Confidentiality.

 

(a) Proprietary Information. Employee acknowledges that as an employee of
CompuCredit, he may from time to time have access to and be provided with trade
secrets (as defined under applicable law), and other confidential, secret and
proprietary information including without limitation, financial statements or
information, technical or nontechnical data, formulae, compilations, programs,
methods, data, financial plans, models, product plans, marketing or sales
strategies, portfolio information, or lists of actual or potential borrowers,
loan program participants or other customers not generally available to the
public concerning any aspect of the products, services or businesses of
CompuCredit, its affiliates, or its and their officers, directors, employees,
advisers, agents or other personnel (collectively, “Proprietary Information”).
Employee agrees that he will not, directly or indirectly, disclose, publish,
disseminate or use any confidential information except in connection with the
performance of the

 

6



--------------------------------------------------------------------------------

Services. If disclosure of any Confidential Information is required by law, a
court or agency of the government, then Employee may make such disclosure after
providing CompuCredit with reasonable notice, to the extent that providing such
notice to CompuCredit is legally permissible, so that CompuCredit may seek
protective relief.

 

(b) Notwithstanding the provisions of Section 7(a) above, the following shall
not be considered to be Proprietary information: (i) any information that was in
the public domain through no fault or act of Employee prior to the disclosure
thereof to Employee; (ii) any information that came to Employee during any
employment prior to that with CompuCredit; (iii) any information that comes into
the public domain through no fault or act of Employee; and (iv) any confidential
business information that is not a trade secret on and after the three (3) year
anniversary of the Termination Date; provided, however, that the limited
duration of the confidentiality obligation with regard to Proprietary
Information not constituting a trade secret shall not operate or be construed as
affording Employee any right or license thereafter to use Proprietary
Information, or as a waiver by CompuCredit of the rights and benefits otherwise
available to CompuCredit under the laws governing the protection and
enforceability of patents, trade secrets and other intellectual property.

 

(c) Return of Materials. On or before the Termination Date, or when otherwise
requested by CompuCredit, Employee will deliver promptly to CompuCredit all
Proprietary Information and all other files, customer lists, management reports,
drawings, memoranda, forms, financial data and reports and other materials or
documents and equipment provided to, or obtained or created by Employee in
connection with the Services (including all copies of the foregoing, and
including all notes, records and other materials of or relating to CompuCredit
or their respective customers) in his possession or control and shall destroy
all other Proprietary Information in his possession.

 

8. Transfer and Assignment to CompuCredit.

 

(a) To the greatest extent possible, any Work Product will be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended)
and owned exclusively by CompuCredit. In this Agreement, “Work Product” means
work product, property, data, documentation, “know-how,” concepts, plans,
inventions, improvements, techniques, processes or information of any kind,
prepared, conceived, discovered, developed or created by Employee while employed
by CompuCredit. Employee hereby unconditionally and irrevocably transfers and
assigns to CompuCredit all right, title and interest Employee has or will have,
by operation of law or otherwise, in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks, service marks, trade secrets
and other intellectual property rights. Employee agrees to execute and deliver
to CompuCredit any transfers or other instruments which CompuCredit may deem
necessary or appropriate to vest complete title and ownership of any Work
Product, and all rights therein, exclusively in CompuCredit.

 

(b) Power of Attorney. Employee hereby irrevocably constitutes and appoints
CompuCredit as his agent and attorney-in-fact, with full power of substitution,
in the name, place and stead of Employee, to execute and deliver any and all
assignments or other instruments described in Section 8(a) above that Employee
fails or refuses promptly to execute and deliver. The foregoing power and agency
are coupled with an interest and are irrevocable.

 

7



--------------------------------------------------------------------------------

9. Covenant Against Competition.

 

(a) Employee acknowledges that the Proprietary Information that he has acquired
and will acquire, prior to and during the Term, includes and will include
information that could be used by Employee on behalf of a Competitor (as
hereinafter defined), its affiliates or others to the substantial detriment of
CompuCredit. Moreover, the parties recognize that Employee during the course of
his employment with CompuCredit will develop important relationships with
customers, suppliers and others having valuable business relationships with
CompuCredit. In view of the foregoing, Employee acknowledges and agrees that the
restrictive covenants contained in this Agreement are reasonably necessary to
protect CompuCredit’s legitimate business interests and goodwill.

 

(b) Definitions.

 

(i) “Competitive Position”- (A) the direct or indirect equity ownership
(excluding ownership of less than 2% of the equity of an Entity listed on a
major U.S. exchange or traded on a NASDAQ over-the-counter market) or control of
all or any portion of a “Competitor” (as hereinafter defined), or (B) any
employment, consulting, partnership, advisory, directorship, agency, promotional
or independent contractor arrangement between Employee and any Competitor.

 

(ii) “Competitor”- Any Entity that provides services substantially similar to
the Company Services and the revenues and assets from which represent more than
20% of the revenues or assets of such Entity, respectively.

 

(iii) “Customers”- All Persons within the Territory during the one-year period
prior to the Termination Date (A) to whom Employee offered or sold any of the
CompuCredit’s products or services (including, without limitation, any
opportunity to participate in any loan program established by CompuCredit),
(B) to whom were offered or sold any of CompuCredit’s products or services or
about whom Employee had Proprietary Information, (C) who were approached by
CompuCredit with regard to a product, or (D) who were identified as potential
customers by CompuCredit’s models or processes.

 

(iv) “Company Services”- (A) purchasing, holding, and selling credit card and
home equity loans (purchased, held or sold by CompuCredit), or portfolios
thereof, or both, (B) providing credit card or home equity loan servicing
services or (C) engaging in the business of making credit card and home equity
loans to consumers.

 

8



--------------------------------------------------------------------------------

(v) “Territory”- The United States, which is the territory within which
customers and accounts of CompuCredit will be located and where Employee will
provide Services during the term of his employment under this Agreement.

 

(c) Covenants of Employee. In consideration of Employee’s employment by
CompuCredit upon the terms and conditions of this Agreement, and based on and
subject to the provisions set forth in Section 9(a) above, Employee agrees that,
during the Term and for a period of one (1) year from and after the termination
of Employee’s employment hereunder for Cause or without Good Reason, Employee
will not, without the prior written consent of CompuCredit, directly or
indirectly for or on behalf of any Person other than CompuCredit, as principal,
agent or otherwise:

 

(i) take any action in furtherance of a Competitive Position; or

 

(ii) solicit Customers for the purpose of providing services competitive with
any of the Company Services; or

 

(iii) solicit or induce (or attempt to do so) to leave employment with
CompuCredit anyone who is or was, during the last year of Employee’s
relationship with CompuCredit, an employee of CompuCredit or an affiliated
entity.

 

(d) Employee hereby represents and warrants to CompuCredit that he is not now a
party to any agreement, court order, decree or other restriction which restricts
him from using or disclosing to any party any information deemed to be
proprietary or confidential or deemed to be a trade secret, of which in any way
restricts Employee from engaging in or rendering any of the Services.

 

10. Restrictions Upon Sale of Shares. In further consideration of the terms of
employment granted herein by CompuCredit to Employee, Employee hereby agrees
that in selling any CompuCredit shares of common stock during the Term, he will
advise CompuCredit in advance of such sales and will use reasonable efforts to
effect such sales so as to minimize any adverse consequences to transactions
proposed by CompuCredit which involve its common stock.

 

11. Certain Covenant If CompuCredit Goes Private. (a) If at any time prior to
the “Exercise Date” (as defined in any of Employee’s stock option agreements) or
“Vesting Date” with respect to the stock options granted to him pursuant to the
Original Agreement CompuCredit becomes a “private” company (which, for purposes
hereof, means a company whose shares of common stock are no longer traded on a
national securities exchange or quoted on the NASDAQ National Market System and
are owned of record by not more than 100 shareholders) while still being
controlled by Frank J. Hanna III and David G. Hanna (any such occurrence, a
“Going-private Transaction”), all then unvested stock options held by Employee
shall be treated as becoming immediately vested and exercised, with a
corresponding sale of all underlying shares of common stock concurrently with
and in the Going-private Transaction.

 

9



--------------------------------------------------------------------------------

Pursuant to this deemed vesting and exercise of the stock options and deemed
sale of all underlying shares concurrently with and in the going-private
transaction, the unvested stock option agreements will be cancelled, and all
proceeds associated with the deemed sale of the underlying shares shall be
placed in an interest-bearing escrow account held under the control of
CompuCredit for the benefit of Employee. All such proceeds and earnings thereon
shall be subject to restrictions and a substantial risk of forfeiture until
Employee would have otherwise become vested in the stock options absent the
going-private transaction under their original vesting schedule or pursuant to
any other applicable provisions of this Agreement. On each original vesting
schedule date for which Employee continues to be an employee, CompuCredit shall
remit to Employee the applicable pro-rata portion of the proceeds and earnings
in the escrow account that corresponds with the portion of those shares that
would be vested versus unvested under the original vesting schedule. The entire
escrow account balance including all proceeds and earnings thereon will be
delivered immediately to Employee if his employment is terminated without Cause
or with Good Reason prior to the original vesting dates, which delivery will be
in addition to any other benefits or severance payments due to Employee.

 

(b) If at any time during the Initial Term CompuCredit enters into a
Going-private Transaction, CompuCredit agrees to nevertheless continue to grant
to Employee all ungranted restricted common stock awards as and when scheduled
in Section 3(b) hereof and such restricted stock awards shall continue to vest
as set forth in Section 3(b) hereof. In the event that any restricted common
stock grants awarded in accordance with Section 3(b) vest after a Going-private
Transaction, Employee shall have a the right to require CompuCredit to purchase,
and CompuCredit shall have the right to require Employee to sell, all such
vested restricted common stock at a purchase price equal to $550,000 per grant.
The purchase price shall be paid in cash or by wire transfer at the closing of
the purchase, which closing shall occur no later than fifteen (15) days after
the applicable vesting date.

 

12. Indemnification. In the event that the Employee is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a “claim” by reason of (or arising in part out
of) an “indemnifiable event,” CompuCredit shall indemnify Employee to the full
extent authorized or permitted by law as soon as practicable after written
demand is presented to CompuCredit, against any and all “expenses,” judgments,
fines, penalties, and amounts paid in settlement (including interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines or settlement) of such claim, provided that
CompuCredit shall be obligated to indemnify only for settlements that it has
approved in advance, which approval shall not be unreasonable withheld. For
these purposes, (i) a “claim” shall include any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether instituted
by or in the right of CompuCredit or any other party, which Employee believes in
good faith might lead to the institution of any such action, suit or proceeding,
whether civil, administrative, investigative or other, arising in connection
with an indemnifiable event, (ii) “expenses” includes attorneys’ fees and all
other costs, expenses and obligations paid or incurred in connection with
investigation, defending, being a witness in or participating in (including an
appeal), or preparing to defend, be a witness in or participate in any Claim
relating to an indemnifiable event, provided that any attorney representing
Employee shall cooperate fully with CompuCredit and its attorneys in

 

10



--------------------------------------------------------------------------------

order to minimize the duplication of expenses; and (iii) an “indemnifiable
event” means any event or occurrence related to the fact the Employee is or was
an executive officer of CompuCredit, or is or was serving at the request of
CompuCredit as a director, officer, or trustee of another corporation, trust or
other enterprise, or by anything done or not done by employee in such capacity.

 

13. Interpretation; Severability. All rights and restrictions contained in this
Agreement may be exercised and shall be applicable and binding only to the
extent that they do not violate any applicable laws and are intended to be
limited to the extent necessary so that they will not render this Agreement
illegal, invalid or unenforceable. It is understood and agreed that the
provisions hereof are severable; if such provisions shall be deemed invalid or
unenforceable as to any period of time, territory, or business activity, such
provisions shall be deemed limited to the extent necessary to render it valid
and enforceable, and the unenforceability of any provisions hereof shall not in
any event cause any other provision hereof to be unenforceable. No provision of
this Agreement shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.

 

14. Relief. In the event of any threatened or actual breach of the provisions of
this Agreement by either party, the other party shall be entitled to injunctive
relief in addition to any other remedies it may have at law or in equity.

 

15. Nonwaiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted hereunder or of the future performance of any such term or condition or
of any other term or condition of this Agreement, unless such waiver is
contained in a writing signed by or on behalf of both parties.

 

16. Notices. Any notice or other communication required or permitted hereunder
shall be deemed sufficiently given if delivered by hand or sent by registered or
certified mail, return receipt requested, postage and fees prepaid, addressed to
the party to be notified as follows:

 

(a)    If to CompuCredit:   CompuCredit Corporation          245 Perimeter
Center Parkway, Suite 600          Atlanta, GA 30346          Attn: David G.
Hanna (b)    If to Employee:   J.Paul Whitehead III          1700 E. Clifton Rd
N.E.          Atlanta, GA 30307

 

or in each case to such other address as either party may from time to time
designate in writing to the other. Such notice or communication shall be deemed
to have been given as of the date so delivered or five (5) days after the date
so mailed.

 

11



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia.

 

18. Entire Agreement; Amendment. This Agreement contains the sole and entire
agreement between the parties hereto with respect to CompuCredit’s employment of
Employee and supersedes all prior discussions and agreements between the parties
relating to such employment, and any such prior agreements shall, from and after
the date hereof, be null and void. Employee is a sophisticated business person
and has received such documents and other information as he has deemed necessary
to make his own independent judgment as to the merits of this Agreement and the
remuneration that he will receive as a result hereof; further, it is hereby
agreed by Employee that neither CompuCredit nor any affiliated entities have
made any representation to Employee other than those specifically set forth in
this Agreement. This Agreement shall not be modified or amended except by an
instrument in writing signed by or on behalf of the parties hereto. Furthermore,
if any portion of this Agreement conflicts with any future agreement signed
between CompuCredit and Employee, this Agreement shall control unless such
future agreement clearly specifies that it is intended to supercede all or a
specific provision of this Agreement.

 

19. Parties Benefited. This Agreement shall inure to the benefit of, and be
binding upon Employee, CompuCredit, and its respective heirs, legal
representatives, successors and assigns; provided that, as to Employee, this is
a personal service contract and Employee may not assign this Agreement or any
part hereof.

 

20. Tax Consequences. CompuCredit shall have no obligation to Employee with
respect to any tax obligation Employee incurs as a result of or attributable to
this Agreement, including all supplemental agreements and employee benefit
plans, if any, in which Employee may hereafter participate, or arising from any
payments made or to be made hereunder or thereunder.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed an original, and all of such counterparts shall
together constitute one and the same agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPUCREDIT CORPORATION By:  

/s/ David G. Hanna

--------------------------------------------------------------------------------

    David G. Hanna, Chief Executive Officer    

/s/ J.Paul Whitehead III

--------------------------------------------------------------------------------

    J.Paul Whitehead III

 

13



--------------------------------------------------------------------------------

Exhibit A

 

Salary per annum

   $ 400,000

 

Additionally, Employee shall be entitled to a cash payment of $20,000, payable
at the time of execution of this Amended and Restated Employment Agreement, to
compensate Employee for the increase in salary which was intended to take effect
on October 16, 2005 (the effective date of this Amended and Restated Employment
Agreement) but instead takes effect upon the execution hereof.